acknowledged significant advice may be disseminated office_of_chief_counsel internal_revenue_service memorandum cc ebeo tl-n-1452-98 date aug sca released to district_counsel brooklyn cc ner brk from assistant chief_counsel employee_benefits and exempt_organizations subject significant service_center advice re wage overpayment taxability this responds to your request for technical assistance dated date in connection with questions posed by the brookhaven service_center concerning the federal tax consequences of repayments of erroneous salary payments that were received by a federal employee in a prior year all section number references are to the internal_revenue_code unless otherwise indicated disclosure statement unless specifically marked acknowledged significant advice may be disseminated above this memorandum is not to be circulated or disseminated except as provided in paragraphs iii d and iv a of chief_counsel notice n this document may contain confidential information subject_to the attorney-client and deliberative_process privileges therefore this document shall not be disclosed beyond the office or individual s who originated the question discussed herein and are working the matter with the requisite need to know in no event shall it be disclosed to taxpayers or their representatives uilc issues if an employee makes a repayment of salary that was received by the employee and includible in gross_income in a prior year whether the repayment of salary reduces gross_income and wages in the year of repayment whether the repayment of salary in a year subsequent to the year of receipt creates an overcollection and overpayment of fica_taxes for the year of receipt of the original salary payment and whether a refund_or_credit of the fica_taxes may be claimed by the employer what is the effect of a repayment of salary in one year of salary received in a prior year in reporting on form_w-2 wage and tax statement for the year in which the repayment is made and for the prior year in which the erroneous salary was originally received if wage repayments made by an employee to an employer for erroneous wage payments made in a prior tax_year are included in gross_income in the year of receipt what is the impact of sec_1341 on the amount of the taxpayer's income in the year of repayment conclusions repayments of salary received in a prior year do not reduce the_amount_of_wages paid to the employee for fica and federal_income_tax withholding purposes in the year of the repayment thus any remuneration for employment in the year of repayment which is used to repay the erroneous salary is not excludable from wages for fica and federal_income_tax withholding purposes also the repayment of salary does not reduce gross_income for the prior year or affect the amount of income_tax withheld in the prior year to the extent additional fica_taxes including social_security and medicare taxes were paid in the prior year because of the erroneous salary payment the repayment of the salary in a subsequent year creates an overpayment of fica_taxes in the prior year and credit may be claimed by the employer with respect to its fica tax_liability for that prior year subject_to the statute_of_limitations form_w-2 for year of receipt of erroneous salary pursuant to sec_31_6051-1 of the employment_tax regulations and subject_to the statute_of_limitations to the extent repayments of erroneous salary made by an employee result in a reduced_amount of social_security wages and or medicare wages for the prior year and reduced amounts of employee social_security_taxes and or medicare taxes paid for the prior year the employer is required to furnish corrected forms w-2 for that prior year showing the employee's corrected social_security wages if applicable corrected social_security_tax withheld if applicable corrected medicare wages and tips and corrected medicare_tax withheld no changes should be made in the entries for wages tips other compensation box of form_w-2 or for federal_income_tax withheld box of form_w-2 form_w-2 for year of repayment of salary the repayment of salary received in a prior year has no effect on the form_w-2 for the year of the repayment the employer should furnish the employee a separate receipt acknowledging the repayment for the employee’s records if the employee received wages in year under a claim of right and included the wages in gross_income for year and then subsequently repaid the wages to the employer in year and was entitled to a deduction then the employee may be entitled to an alternative method of calculating the amount of tax for year under sec_1341 of the code however the employee would only be entitled to the alternative method of calculation in sec_1341 if the amount of the overpayment was greater than dollar_figure facts the service_center is concerned with the correct treatment of repayments of wages by government employees under the example fact pattern an employee receives an erroneous payment of wages in one year and then repays the erroneous wages in a subsequent year these erroneous payments occur for a variety of different reasons including an incorrect calculation of the grade or step of the employee or an incorrect recognition of the status of the employee as a part-time_employee rather than a full-time_employee the question has arisen whether the repayment in a subsequent year reduces the amount of income and wages in that subsequent year law and analysis issue sec_1 and sec_61 provides that except as otherwise provided gross_income means all income from whatever source derived under sec_162 a taxpayer may deduct all of the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business the performance of services as an employee is the carrying on of a trade_or_business sec_62 provides that the term adjusted_gross_income means in the case of an individual gross_income minus certain listed deductions sec_62 provides that among those listed deductions are the deductions allowed by this chapter other than by part vii of this subchapter which are attributable to a trade_or_business carried on by the taxpayer if such trade_or_business does not consist of the performance of services by the taxpayer as an employee thus except as otherwise specifically provided the trade_or_business_expenses of an employee are not deductible above-the-line in computing adjusted_gross_income but are deductible as itemized_deductions in computing taxable_income subject_to limitations described below sec_67 provides that in the case of an individual the miscellaneous_itemized_deductions for any taxable_year shall be allowed only to the extent that the aggregate of such deductions exceed sec_2 percent of adjusted_gross_income sec_67 provides that for purposes of sec_67 the term miscellaneous_itemized_deductions means the itemized_deductions other than certain listed deductions because sec_162 is not among the listed itemized_deductions the itemized_deduction provided under sec_162 to an employee generally is a miscellaneous itemized_deduction subject_to the percent floor of adjusted_gross_income however sec_67 provides that the term miscellaneous itemized_deduction does include the deduction under sec_1341 relating to computation of tax where taxpayer restores substantial amount held under claim of right a cash_basis taxpayer is ordinarily taxable in each year on all income received in the year under a claim of right and without restriction as to its use 286_us_417 thus in revrul_70_177 1970_1_cb_214 the service held that for purposes of sec_3402 of the code federal_income_tax withholding the amount of an erroneous salary payment received by a federal employee was wages subject_to income_tax_withholding and therefore to the extent that there has been no repayment of such amount by the employee within that same year the form_w-2 must reflect the full amount received by the employee in that year the federal_income_tax consequences of the repayment of wages previously received under a claim of right depends upon the year of repayment if repayment is made in the same calendar_year that the wages were received under a claim of right the amount is excluded from gross_income the repayment results in a reduction in gross_income and wages rather than a deduction see couch v commissioner 1_bta_103 acq iv-1 c b however for the amount repaid to be excludable from income it must not be a repayment of an independent collateral obligation see 638_f2d_1214 9th cir however if a repayment is made in a calendar_year subsequent to receipt of the amount the amount is included in gross_income in the year that it is received under the claim_of_right_doctrine and the taxpayer may be entitled to a deduction for the amount of the repayment in the year the repayment is made there is no exclusion_from_gross_income in the year of repayment for salary amounts otherwise payable that are used to make the salary repayments see revrul_67_48 1967_1_cb_50 345_us_278 and 49_tc_645 acq 1968_2_cb_1 as you are aware the fica tax is composed of two different taxes the oasdi tax which is referred to as social_security_tax on service reporting forms for example form_w-2 and the hospital_insurance_tax which is referred to as medicare_tax the oasdi tax is imposed by sec_3101 and sec_3111 of the internal_revenue_code code the medicare_tax is imposed by sec_3101 and sec_3111 fica_taxes are imposed on wages which is defined in sec_3121 as including all remuneration for employment unless specifically excepted the services of virtually all federal employees are subject_to medicare taxes under sec_3121 also generally the services of federal workers are subject_to oasdi tax social_security_tax unless the worker is performing services in a position that would have been excluded from fica tax if the law in date had remained in effect and a has continuously been performing services that would have been excluded under old law for the federal government since date or b is receiving an annuity under a federal employee retirement_system services in the employ of the united_states government are not subject_to the taxes imposed under the federal_unemployment_tax_act futa see sec_3306 revrul_79_311 1979_2_cb_25 concerned a situation in which an employee tendered payment for unearned advances from a prior year that he was legally obligated to repay in revrul_79_311 two individuals a and b employed by a company beginning in received semimonthly payments for commissions earned or to be earned from which federal employment_taxes were properly withheld the gross amount advanced to each employee as commissions earned or to be earned aggregated dollar_figure in an additional dollar_figure was advanced to b during however each employee earned only dollar_figure of commissions during and b earned only dollar_figure of commissions in a resigned on date and b resigned on date pursuant to express provisions of the contract of employment of each employee each repaid the company at the time of resignation the excess_amount advanced to each revrul_79_311 held that generally the advances were income to the employees at the time of receipt with respect to the advances that were repaid in the same year they were received such advances were held to be excludable from the gross_income of the employee see couch cited above with respect to the excess advances that were repaid by b in the year subsequent to the year received the ruling holds that b may not exclude from b’s gross_income the amount of such repayments the ruling concludes that b is entitled to a deduction in the year of repayment of that portion of the repayment used to restore advances received in prior years the ruling concludes that the repayment is deductible from b’s adjusted_gross_income in computing taxable_income and is allowable only if b itemizes deductions sec_6401 of the code provides that an amount_paid as tax shall not be considered not to constitute an overpayment solely by reason of the fact that there was no tax_liability in respect of which such amount was paid sec_6413 of the code provides that if more than the correct amount of fica tax imposed by sec_3101 is paid with respect to any payment of remuneration proper adjustment shall be made in such manner and at such time as the secretary or_his_delegate may prescribe by regulations sec_6413 provides that if an overpayment cannot be adjusted under sec_6413 the amount of the overpayment shall be refunded in such manner and at such time as the secretary or_his_delegate may prescribe by regulations sec_31_6413_a_-1 of the employment_tax regulations concerns repayments by employers of fica_taxes erroneously collected from employees if the repayment is made after the employer has filed its return for the period in which the tax was erroneously collected the regulation provides that if an employer collects from an employee and pays more than the correct amount of tax under sec_3101 and if the error is ascertained within the applicable_period of limitation on credit or refund the employer shall repay or reimburse the employee in the amount thereof prior to the expiration of the return_period following the return_period in which the error is ascertained and prior to the expiration of such limitation period the regulation further provides that if such repayment by the employer occurs the employer shall obtain and keep as part of his records a written receipt of the employee showing the date and the amount of the repayment in addition if an employer repays or reimburses an employee in any calendar_year an overpayment_of_tax collected under sec_3101 sec_31_6413_a_-1 of the regulations provides that the employer shall obtain and keep as part of his records a written_statement that the employee has not and will not claim any refund_or_credit for such overpayment or if the employee has filed a claim that such claim has been rejected the employer may obtain credit for such payment pursuant to sec_31_6413_a_-2 of the regulations sec_31_6413_a_-2 of the regulations provides that after an employer repays or reimburses an employee in the amount of an overcollection as provided in sec_31_6413_a_-1 the employer may claim credit for such amount in the manner and subject_to the conditions stated in sec_31_6402_a_-2 such credit shall constitute an adjustment without interest if the amount thereof is entered on a return for a period ending on or before the last day for the return_period following the return_period in which the error was ascertained no credit or adjustment in respect of an overpayment shall be entered on a return after the filing of a claim_for_refund of such payment sec_31_6413_a_-2 of the regulations provides that if an employer pays more than the correct amount of employer tax under sec_3111 the employer may claim credit for the amount of the overpayment in the manner and subject_to the conditions stated in sec_31_6402_a_-2 such credit shall constitute an adjustment without interest if the amount thereof is entered on the same return on which the employer adjusts pursuant to sec_31_6413_a_-2 a corresponding overpayment of employee tax the effect of the above regulations on repayments of salary is illustrated in revrul_79_311 under the facts of the ruling b received excess commissions in that he was required to repay in fica_taxes had been withheld from the excess commissions paid in the ruling holds that b should be given credit for the fica employee taxes deducted in pursuant to sec_6413 of the code and sec_31 a - b of the regulations the adjustment with respect to the excess commissions paid to b in was reported on the next form_941 filed by the company the form_941 for the first quarter of also at the time the adjustment was reported on form_941 the employer furnished b with a form_w-2 marked corrected by employer showing b’s corrected fica employee tax pursuant to sec_31_6051-1 of the regulations the company also obtained credit or refund of the employer’s fica tax attributable to the excess commissions repaid by b pursuant to sec_6413 of the code and the regulations however the repayments of salary in a year subsequent to the year of receipt do not reduce the_amount_of_wages for federal employment_tax purposes of the employee for the year in which the repayment is made the repayment relates to amounts that were received in a prior calendar_year and employees may take account of repayments of wages received in a prior year for federal_income_tax purposes only by taking the repayment as an itemized_deduction subject_to the percent floor under sec_67 except as provided in sec_67 see revrul_79_311 the fica tax consequences of the repayment of an erroneous salary payment which was previously included in fica wages are as follows provided the applicable statute_of_limitations is met and to the extent additional fica_taxes were paid because of inclusion of the erroneous salary payment in wages ie the employee’s other remuneration for employment paid_by the employer during the prior year did not equal or exceed the maximum wage_base for the prior year the repayment of the erroneous salary payment by the employee creates an overcollection and overpayment of fica_taxes for that prior year actual repayment of wages by the employee to the employer through payroll deduction or otherwise must occur before an overpayment exists the mere fact that it is established that an employee received an erroneous wage payment in a prior year and is liable to the employer for such repayment does not create an overpayment of fica_taxes in the prior year if the employee does not repay the erroneous salary payment the employee is still in actual receipt of the wages in question and thus such amounts remain wages and no overpayment exists after the employer repays or reimburses an employee in the amount of an overcollection of employee fica_taxes as provided in sec_31_6413_a_-1 of the regulations the employer may claim credit for such amount in the manner and subject_to the conditions stated in sec_31_6402_a_-2 such credit shall constitute an adjustment without interest if the amount is entered on the form_941 for the period in which the error was ascertained or on the form_941 for the return_period following the return_period in which the error was ascertained for this purpose the error is ascertained when a repayment of the erroneous salary amounts is made by an employee the employer may claim credit for an overpayment of employer fica tax with respect to an erroneous salary payment that is repaid by the employee in the manner and subject_to the conditions stated in sec_31_6413_a_-2 of the regulations such credit shall constitute an adjustment without interest if the amount thereof is entered on the same return on which the employer adjusts a corresponding overpayment of employee tax issue sec_31_6051-1 provides that if i the amount of employee tax under sec_3101 deducted and withheld in the calendar_year from the wages as defined in sec_3121 paid during such year was less or greater than the tax imposed by sec_3101 on such wages by reason of the adjustment in such year of an overcollection of the tax in any prior year or ii regardless of the reason for the error or the method of its correction the_amount_of_wages as defined in sec_3121 or tax under sec_3101 entered on a statement furnished pursuant to this section to an employee for a prior year was incorrect a corrected statement for such prior year reflecting the adjustment or the correct data shall be furnished to the employee such statement shall be marked corrected by employer issue generally for a cash_basis taxpayer a deduction is taken into account in the year in which the expenses are paid see sec_461 this approach was dictated by congress' adoption of an annual accounting system as an integral part of the tax code see 282_us_359 sec_1341 of the code provides for an alternative method to compute tax where in a subsequent year a taxpayer restores a substantial amount included in a previous year's income under a claim of right see 286_us_417 sec_1341 of the code was enacted to alleviate some of the discrepancies between the tax_benefit of the deduction in the year of repayment versus the increase in taxes attributable to the receipt of the income in the prior year due to tax_rate or bracket changes see u s v skelly oil co 394_us_678 sec_1341 provides that when a substantial amount more than dollar_figure held under a claim of right is restored by the taxpayer the taxpayer has two alternative methods of calculating the tax_liability for the year of repayment in order to utilize the alternative method in sec_1341 however a taxpayer must meet the following requirements taxpayer must have included the item in gross_income in a prior tax_year or years because it appeared that the taxpayer had an unrestricted right to the item the taxpayer must be entitled to a deduction for the year of repayment because it was established after the close of the prior tax_year or years that the taxpayer did not have an unrestricted right to such item or to a portion of the item and the amount of the deduction must exceed dollar_figure if the taxpayer meets all of the above requirements then there are two alternative methods to use in calculating the tax_liability for the year of repayment the tax_liability for the year of repayment is the lesser_of the following the tax for the year of repayment computed with a deduction for the amount restored under a claim of right or an amount equal to a the tax for the year of repayment computed without the deduction minus b the decrease in tax for the prior taxable_year or years which would result solely from the exclusion of the item or portion thereof from gross_income for the prior taxable_year or years accordingly if as a result of repaying wages included in income in a prior year the taxpayer is entitled to a deduction the wages were received under a claim of right and the deduction is for more than dollar_figure then the taxpayer will be entitled to account for the repayment under the alternative method provided in sec_1341 if you have any questions concerning this issue please call mary e oppenheimer assistant chief_counsel by s jerry e holmes chief branch office of the associate chief_counsel employee_benefits and exempt_organizations
